Per Curiam.
After reviewing the record in this case and the circumstantial evidence amassed by the prosecution, the court concludes the jury in this case acting reasonably could have been convinced of the plaintiff in error’s guilt of the crime of arson, beyond a reasonable doubt. That is the test applied by this court when the sufficiency of the evidence is raised. Bautista v. State (1971), 53 Wis. 2d 218, 191 N. W. 2d 725; State v. Kitkowski (1969), 44 Wis. 2d 259, 170 N. W. 2d 703.
The court also concludes the imposition of a ten-year sentence on the plaintiff in error for the arson of an occupied dwelling was not an abuse of discretion and the sentence was not excessive under the circumstances of this case.
The judgment is affirmed.